Citation Nr: 0532329	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left shoulder injury with mild degenerative 
changes in the left acromioclavicular joint and labrum, and 
tendinopathy of the supraspinatus tendon.

2.  Entitlement to a rating in excess of 20 percent for 
status post acromioplasty, right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977 
and from January 1991 to March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In September 1999, the RO increased the assigned 
rating for the veteran's service connected right shoulder 
disability to 20 percent.  In January 2000, the RO, inter 
alia, granted service connection and assigned an initial10 
percent rating for left shoulder disability (then 
characterized as left shoulder pain with mild degenerative 
changes in the acromioclavicular joint and labrum and with 
tendinopathy of the suprastinatus tendon), effective 
September 15, 1997.

The veteran filed a notice of disagreement (NOD) as to these 
claims (as well as with the denial of special monthly 
compensation) in April 2000.  After the veteran notified the 
RO of an address change later in 2000, the veteran's claims 
file was transferred to the RO in Los Angeles, California, 
which now has jurisdiction over the appeal.  On February 20, 
2003, the Los Angeles RO issued a statement of the case 
(SOC)-reflecting a slight characterization of the left 
shoulder disability as on the title page-and the veteran 
filed a substantive appeal (addressing only the claims for 
higher rating for shoulder disabilities) on April 11, 2003.

On August 23, 2005, the veteran presented testimony during a 
hearing before the undersigned Veterans Law Judge at the Los 
Angeles RO; a transcript of that hearing is of record.  
During the hearing, the veteran submitted to the Board 
additional evidence accompanied by a waiver of initial RO 
consideration of that evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2005).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

During his Board hearing, the veteran claimed that his 
shoulder disabilities had worsened since his last examination 
in 1999.  Under these circumstances, the Board finds that a 
contemporaneous examination of the appellant by a VA 
orthopedist would materially assist in the development of his 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and in light of 
his contention that his disability had increased in 
severity).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, preferably at the 
Loma Linda VA Medical Center (as requested).  The veteran is 
hereby notified that failure to report to the scheduled 
examination, without good cause, may result in the a denial 
of the claim for higher rating for left shoulder disability 
(an original claim), and will result in a denial of the claim 
for increased rating for service-connected right shoulder 
disability.  See 38 C.F.R.  § 3.655(a),(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from VA Medical Centers 
(VAMCs) in Loma Linda and West Los Angeles VA Medical Center, 
dated up to October 1998.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the foregoing VAMCs, dated from October 1998 to the present, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005) as regards requesting records from Federal facilities.  

The RO should also give  the veteran another opportunity to 
present information and/or evidence pertinent to either or 
both of the claims on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of each claim 
should include consideration of the evidence submitted during 
the August 2005 Board hearing.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's shoulders from 
the Loma Linda and West Los Angeles 
VAMCs, from October 1998 to the present.  
The RO must follow the current procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159 (2005).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his 
shoulders, by a physician, preferably at 
the Loma Linda VAMC.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished (with all 
associated findings made available to the 
orthopedic examiner made prior to 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

With respect to each shoulder, the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

With respect to each shoulder, the 
examiner should render an assessment, 
based on the above-referenced findings, 
as to whether motion of the veteran's arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

With respect to each shoulder, the 
examiner should also render findings as 
to whether there is malunion of the 
humerus, respectively, and if so, whether 
it is productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.  With respect to the 
humerus, the examining physician should 
state whether there is fibrous union, 
non-union (a false flail joint), or loss 
of the head (flail shoulder).  As regards 
the clavicle or scapula, the examiner 
should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher ratings for right and left 
shoulder disability.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(a) and 
(b), as appropriate.  Otherwise, the RO 
should adjudicate each claim in light of 
all pertinent evidence (to include that 
submitted during the August 2005 Board 
hearing) and legal authority.

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


